Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  			          DETAILED ACTION	
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Applications JP 2017-247001 filed on 12/22/17.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The rejections to Claims 1, 4-5, 9, and 11 under 35 U.S.C. 112(b) (Pre-AIA  35 U.S.C. 112, second paragraph) in light of Applicant’s amendment filed on 4/6/21.

The objection to Claim 10 is withdrawn in light of Applicant’s amendment.

The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (ONODA, Pub. No: US 2007-0219410; ‘ONODA, Pub. No.: US 2009-0287047) does not teach nor suggest in detail the limitations: 
“An endoscope inspection system comprising: an endoscope inspection apparatus that inspects a status of an image  a package that encloses at least an endoscope connector a of the endoscope, wherein the endoscope inspection apparatus comprises: a communication connector configured to transmit and receive a predetermined signal to and from the endoscope connector via the package; and a processor comprising hardware, the processor being configured to; generate a drive signal that is a signal transmitted via the communication connector and is used to drive the image pickup device circuit, receive a response signal from the image pickup device circuit configured to operate by the drive signal, the response signal being a signal received via the communication connector, determine, based on the received response signal, the status of the image pickup device circuit, and notify predetermined information based on a result of the determination of the status of the image pickup device circuit, and the package comprising: a first fixing shape portion that encloses at least the endoscope connector; and a first fitting shape portion fitted with the communication connector such that an endoscope-side communication terminal of the endoscope connector enclosed in the first fixing shape portion is electrically connected to an inspection apparatus-side communication terminal of the communication connector via the package”


The closest prior art of record ONODA does not specifically teach an endoscope package that contains a first fixing shape portion that encloses at least the endoscope connector or that the fitting shape portion is fitted with the communication connector such that an endoscope-side communication terminal of the endoscope connector enclosed in the first fixing shape portion is electrically connected to an inspection apparatus-side communication terminal of the communication connector via the package. The prior art does not teach a connector configured to transmit and receive a predetermined signal to and from the endoscope connector via the package  The prior art is also silent as to an endoscope inspection apparatus that inspects a status of an image pickup device circuit of an endoscope, determine based on the received response signal, the status of the image pickup device circuit, or notify predetermined information based on a result of the determination of the status of the image pickup device circuit as amended by the Applicant.  
ONODA is an endoscope system that includes a package that encloses at least an endoscope connector, and includes a communication connector configured to transmit and receive a predetermined signal to and from the endoscope.  The prior art also teaches generating a drive signal that is a signal transmitted via the communication connector  receive a response signal configured to operate by the drive signal, the response signal being a signal received via the communication connector.
Whereby Applicant’s invention claims an endoscope package that contains a first fixing shape portion that encloses at least the endoscope connector and the fitting  notifies predetermined information based on a result of the determination of the status of the image pickup device circuit.
So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-11 are allowed.
 		 

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481